Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Remarks re the Office’s Restriction have been reviewed. Applicant has not showed where/how the Restriction has been made improperly. The Restriction was proper when it was filed, continues to be proper and now is held to be so.  In view of this holding and in view of applicant’s Remarks the Restriction is now  made Final. Applicant therefore is required to cancel all non-elected claims or take other appropriate action. 
An Office Action on the merits of Claims 15-20 follows.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kon (JP 2013-152377, A); hereinafter Kon.
Kon teaches an optical cable connection method. Optical cable connection part (1), a core wire group (115) outside a loose tube (11) is threaded through the inside of a protector (16) which includes a protection tube (13). An irregularly shaped tube (14) and a flat tube (15) to be protected. End (131) of the protection tube (13) is inserted into the inside of the loose tube (11), a core wire connection part (12) to which the core wire group (115) is connected and the flat tube (15) are integrally fixed by a reinforcing material (52). Additionally Kon teaches an optical cable portion (1) wherein optical cable (10-1) is connected to optical cable (10-2) The connecting portion (1) is protected with a polyethylene sheath. Tension member guide (24) i.e. (24-1, 24-2), a folder (30) i.e. (30-1, 30-2), a guide part (25) and a plurality of guides (23) on the optical cable (10-2 are connected by a connection portion (2) using metal fitting (221), Additionally Kon teaches core wire connecting portion (12), the core wire group (115) being fused using a multi-core fusion machine. Reinforcing sleeve (50) is integrated with the core wire connecting portion (12).  It would have been obvious to make a splicing tool including a generally cylindrical housing (31 and Fig 7), a disc (31) disposed centrally of the housing (Cf. (31) and Figs. 7(b)-7 (c)) , first and second wire retension elements (14) wherein the  first retension element is disposed on one side of the disc and the second wire retension element is disposed on the side of the disc opposite from the first wire retension element and a wire termination element (12) disposed centrally of the housing and between the first and second wire retension elements (14). As further applied to Claim 16 Kon teaches the wire termination element (12) has a first and a second end (Cf. e.g. Figs. 7(a) and therefore the limitation recited in said Claim 16 is held to have been obvious in view of Kon. As further applied to Claim 17 inasmuch as Kon teaches that the first wire (115 and Fig.7(a)) is inserted into the first end of the housing and a second wire (115 and Fig.7(a))) is inserted into the second end of the housing (Cf. e. g. Fig. 7(a)) the limitation recited in said Claim 17 is held to have been obvious in view of Kon. As further applied to Claim 18 inasmuch as Kon teaches that the retension elements (14) are deformable and made from a resin (and hence flexible and are used to hole the first and second wired in position (CF. e.g. Fig. 7 (a)) the limitations recited in said Claim18 are held to have been obvious in view of Kon. As further applied to Claim 19 inasmuch as Kon teaches core connection (Cf. e.g. (12) and Fig.7 (a)) which connects the first and second wire ends to form a connection the limitation recite in said Claim 19 is held to have been obvious in view of Kon. As further applied to Claim 20 even though Kon is silent as to size and shape of the termination element (12) nevertheless this element must have a first and a second end if it is to splice the first and second wires.  A POSITA would provide that the termination element has a first and a second end. The limitation recited in Claim 20 is held to have been obvious in view of Kon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729